Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant's amendments and remarks submitted 12/21/2021 have been entered and considered, but are not found convincing. Claims 1, 8-10 have been amended, claims 11-14 have been added. In summary, claims 1-14 are pending in the application. Applicant’s amendments have necessitated the new grounds of rejection set forth herein, according, this action is made final.
Response to Arguments
Claim Rejection -35 U.S.C 103
Applicant's arguments with respect to independent claims have been considered but are moot because the rejection has been modified to address a newly added limitations. The Examiner relies on Brockmann for argues limitation.
Regarding claim 6, the rejection has been modified to address the limitations.  Muikaichi (paragraph [0085]) and Brockmann (paragraph [0006]) teach stores a plurality of pieces of the alpha value data and determine an alpha value of the pixels associated with the pixel data based on the plurality of pieces of alpha value data. Maier (paragraph [0041]) teaches stores a plurality of pieces of the alpha value data sequentially applied over time. Therefore, the combination of Muikachi, Brockmann and Maier teaches determine an alpha value of the pixels associated with the pixel data based on the plurality of pieces of alpha value data such that the value varies over time. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“ a pixel data storage unit that”, “an alpha value data storage unit that”, “an alpha value determination unit that”  in claim 1
““the alpha value data storage unit”, “the alpha value determination unit” in claim 3,4, 6, 7.
“the alpha value data storage unit” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-5, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Muikaichi , U.S Patent Application Publication No. 20110116763 (“Muikaichi”) in view of Brockmann et al, U.S Patent Application Publication No. 20140366057 (“Brockmann”)
an alpha value determination apparatus (Fig.1) comprising: 
a pixel data storage unit  that stores a plurality of pieces of pixel data indicating a pixel value and an index and associated individually with a plurality of pixels included in an image (¶0084 “The graphics plane 10 has the area of one screen, and stores therein the subtitle characters. Pixels in the graphics plane 10 are represented by pixel codes. Here, the "pixel codes" are 4-bit, 1-byte, and 2-byte codes that can be expanded into color information with reference to the color lookup table. Values that the pixel codes may take are referred to as "pixel values", and are indicated by indexes to which color information is assigned in the color lookup table. The subtitle characters stored in the graphics plane 10 are represented by a two-dimensional pattern of the pixel codes. The subtitle characters represented by using the pixel codes of gradation colors are referred to as "gradation characters".);
an alpha value data storage unit that stores alpha value data that is referenced in common by the index indicated in the plurality of pieces of pixel data and that indicates correspondence between the index and an alpha value (¶0085 “The color conversion 11 stores the color lookup table, and converts the pixel codes into pieces of color information with use of the color lookup table. The color lookup table indicates the correspondence between index values and pieces of color information. The color information may indicate transparency .alpha., brightness Y, a red color difference Cr, and a blue color difference Cb. Alternatively, the color information may indicate transparency a, red brightness R, green brightness G, and blue brightness B. Hereinafter, the color information is assumed to indicate a 
an alpha value determination unit that determines alpha values of a plurality of pixels associated with the respective pieces of pixel data based on the index indicated in the pixel data and the alpha value data (¶0085 “ The color conversion 11 stores the color lookup table, and converts the pixel codes into pieces of color information with use of the color lookup table. The color lookup table indicates the correspondence between index values and pieces of color information. The color information may indicate transparency .alpha., brightness Y, a red color difference Cr, and a blue color difference Cb. Alternatively, the color information may indicate transparency a, red brightness R, green brightness G, and blue brightness B. Hereinafter, the color information is assumed to indicate a combination of transparency, red brightness, green brightness, and blue brightness (denoted as ".alpha., R, G, and B"), for the sake of convenience.”; ¶0145] After creating the color lookup table, the color lookup table control unit 23 instructs the color conversion unit 11 to store the color lookup table. Upon receiving an update instruction from the character-string display instruction analysis unit 21, the color lookup table control unit 23 updates all pieces of color information of indexes specified by the update instruction. Then, the color lookup table control unit 23 checks whether designated indexes are included in the gradation color management table as a character color and a background color. When designated indexes are included in the gradation color management table, the color lookup table control unit 23 calculates pieces of color information of gradation color indexes corresponding to the designated indexes. For example, assume that N represents the number of gradations, the character color is the character color (.alpha.a, Ra, Ga, Ba), and the background color is the background color (.alpha.b, Rb, Gb, Bb). In this case, the gradation color is calculated as follows. [0146] Gradation color n (.alpha.b+(.alpha.a-.alpha.b).times.n/(N-1), Rb+(Ra-Rb).times.n/(N-1), Gb+(Ga-Gb).times.n/(N-1), Bb+(Ba-Bb).times.n/(N-1)), where n=1 to N-2.) “ where  alpha a, alpha b and calculate alpha for gradation color n) Muikaichi is understood to be silent on the remaining limitations of claim 1.
In the same field of endeavor, Brockmann teaches determines alpha values of a plurality of pixels associated with the respective pieces of pixel data based on the index indicated in the pixel data and the alpha value data, wherein a background pixel of a background image and a corresponding foreground pixel of a foreground image are combined to form a combined pixel for a combined image that blends the foreground and background images, the combined pixel having a transparency set according to the alpha value of the foreground image pixel, wherein the index indicates the alpha value of the foreground pixel (¶0006 “It is also known in the art to overlay images using blending. For purposes of the present disclosure, "blending" refers to a process of alpha compositing; that is, the process of combining two colors using a transparency coefficient, a. Using this technique, each pixel of each image may be viewed as being associated with four values: three color values and one alpha value, each between 0.0 and 1.0, either by storing these values per pixel or in a lookup table such as for example a palette. If the color values are red-green-blue, for example, then these four values are denoted RGBA. Alpha blending takes as input the RGBA values of a foreground pixel and a background pixel, and produces as output a pixel having RGBA values color(output)=.alpha.(f)*color(f)+(1-.alpha.(f))*color(b) and .alpha.(output)=.alpha.(f)+.alpha.(b)*(1-.alpha.(f)), where .alpha.(f) and .alpha.(b) are the transparency coefficients of the foreground and background pixels, respectively. In other words, the colors and transparency coefficients of the output are a weighted average of the foreground and background pixel, using ".alpha." as the weight. Thus, if .alpha.=0.0 in the foreground pixel, then the colors in the output pixel are the same as that of the background (that is, the foreground pixel is not visible). If .alpha. is increased from 0.0 toward 1.0, more of the foreground pixel becomes visible, until when .alpha.=1.0 the color of the output pixel is the same as that of the foreground pixel (that is, the background pixel is completely overlaid by the foreground pixel).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify displaying the gradation character using the available index in the color lookup table of Muikaichi with a alpha blending technique as seen in Brockmann because this modification would overlay images using blending (¶0006 of Brockmann).
Thus, the combination of Muikaichi and Brockmann teaches an alpha value determination apparatus comprising: a pixel data storage unit that stores a plurality of pieces of pixel data indicating a pixel value and an index and associated individually with a plurality of pixels included in an image; an alpha value data storage unit that stores alpha value data that is referenced in common by the index indicated in the plurality of pieces of pixel data and that indicates correspondence between the index and an alpha value; and an alpha value determination unit that determines alpha values of a plurality of pixels associated with the respective pieces of pixel data based on the index indicated in the pixel data and the alpha value data, wherein a background pixel of a background image and a corresponding foreground pixel of a foreground image are combined to form a combined pixel for a combined image that blends the foreground and background images, the combined pixel having a transparency set according to the alpha value of the foreground image pixel, wherein the index indicates the alpha value of the foreground pixel.
Regarding claim 2, Muikaichi and Brockmann teach the alpha value determination apparatus according to claim 1, wherein the number of bits of the index indicated in the pixel data is smaller than the number of bits of the pixel value of one component indicated in the pixel data (¶0136-0137 “When one pixel is represented by 2 bits, for example, the number of gradations is 4 (=2.sup.2). FIG. 11A shows gradation display using 2-bit pixel values. When a pixel value is represented by 2 bits, the pixel values "0" and "3" are already assigned to a background color and a character color, respectively. Therefore, there are two indexes that are to be assigned to gradation colors. [0137] FIG. 11B shows gradation display using 4-bit pixel values. When one pixel is represented by 4 bits, the number of gradations is 16 (2.sup.4). Therefore, there are fourteen indexes that are to be assigned to gradation colors.”)
Regarding claim 3, Muikaichi and Brockmann teach the alpha value determination apparatus according to claim 1, wherein the alpha value data storage unit stores the alpha value data indicating correspondence between the index and a plurality of alpha values associated individually with a plurality of components of a pixel, and the alpha value determination unit determines an alpha value of each of the plurality of components of the pixel associated with the pixel data based on the index indicated in the pixel data and the alpha value data (¶0145 of Muikaichi “After creating the color lookup table, the color lookup table control unit 23 instructs the color conversion unit 11 to store the color lookup table. Upon receiving an update instruction from the character-string display instruction analysis unit 21, the color lookup table control unit 23 updates all pieces of color information of indexes specified by the update instruction. Then, the color lookup table control unit 23 checks whether designated indexes are included in the gradation color management table as a character color and a background color. When designated indexes are included in the gradation color management table, the color lookup table control unit 23 calculates pieces of color information of gradation color indexes corresponding to the designated indexes. For example, assume that N represents the number of gradations, the character color is the character color (.alpha.a, Ra, Ga, Ba), and the background color is the background color (.alpha.b, Rb, Gb, Bb). In this case, the gradation color is calculated as follows. [0146] Gradation color n (.alpha.b+(.alpha.a-.alpha.b).times.n/(N-1), Rb+(Ra-Rb).times.n/(N-1), Gb+(Ga-Gb).times.n/(N-1), Bb+(Ba-Bb).times.n/(N-1)), where n=1 to N-2.)”;¶ 0184 “The gradation color management unit 33 acquires the color information of an index from the normal color management unit 31, creates a gradation color management table with use of the color information of the index, and manages the gradation color management table. FIG. 21C is one example of a gradation color management table. The gradation color management table shows pairs ((0, 1)(2, 3) (4, 5)) of character color indexes and background color indexes, and physical indexes (10, 11, and 12) assigned to the pairs, and the color information ((.alpha.0, r0, g0, b0) (.alpha.1, r1, g1, b1)(.alpha.2, r2, g2, b2) . . . ) of the physical indexes. Each physical index is assigned, by the physical index management unit 34, to a pair of a character color index and a background color index in the rendering update information of the character-string display instruction information, only when the pair is actually being used for the subtitle display in a display area”; ¶0006 of Brockmann “It is also known in the art to overlay images using blending. For purposes of the present disclosure, "blending" refers to a process of alpha compositing; that is, the process of combining two colors using a transparency coefficient, a. Using this technique, each pixel of each image may be viewed as being associated with four values: three color values and one alpha value, each between 0.0 and 1.0, either by storing these values per pixel or in a lookup table such as for example a palette. If the color values are red-green-blue, for example, then these four values are denoted RGBA. Alpha blending takes as input the RGBA values of a foreground pixel and a background pixel, and produces as output a pixel having RGBA values color(output)=.alpha.(f)*color(f)+(1-.alpha.(f))*color(b) and .alpha.(output)=.alpha.(f)+.alpha.(b)*(1-.alpha.(f)), where .alpha.(f) and .alpha.(b) are the transparency coefficients of the foreground and background pixels, respectively. In other words, the colors and transparency coefficients of the output are a weighted average of the foreground and background pixel, using ".alpha." as the weight. Thus, if .alpha.=0.0 in the foreground pixel, then the colors in the output pixel are the same as that of the background (that is, the foreground pixel is not visible). If .alpha. is increased from 0.0 toward 1.0, more of the foreground pixel becomes visible, until when .alpha.=1.0 the color of the output pixel is the same as that of the foreground pixel (that is, the background pixel is completely overlaid by the foreground pixel)) In addition, the same motivation is used as the rejection for claim 1.
Regarding claim 4, Muikaichi and Brockmann teach the alpha value determination apparatus according to claim 1, wherein the alpha value data storage unit stores a plurality of pieces of the alpha value data that are associated individually with different areas in the image and that indicate correspondence between the index indicated in the pixel data associated with pixels in the areas and an alpha value, and the alpha value determination unit determines an alpha value of the pixels associated with 3Atty Docket No.: 545-976 the pixel data based on the index indicated in the pixel data and the alpha value data associated with the areas including the pixels (¶0184 “The gradation color management unit 33 acquires the color information of an index from the normal color management unit 31, creates a gradation color management table with use of the color information of the index, and manages the gradation color management table. FIG. 21C is one example of a gradation color management table. The gradation color management table shows pairs ((0, 1)(2, 3) (4, 5)) of character color indexes and background color indexes, and physical indexes (10, 11, and 12) assigned to the pairs, and the color information ((.alpha.0, r0, g0, b0) (.alpha.1, r1, g1, b1)(.alpha.2, r2, g2, b2) . . . ) of the physical indexes. Each physical index is assigned, by the physical index management unit 34, to a pair of a character color index and a background color index in the rendering update information of the character-string display instruction information, only when the pair is actually being used for the subtitle display in a display area.”; ¶0006 of Brockmann “It is lpha blending takes as input the RGBA values of a foreground pixel and a background pixel, and produces as output a pixel having RGBA values color(output)=.alpha.(f)*color(f)+(1-.alpha.(f))*color(b) and .alpha.(output)=.alpha.(f)+.alpha.(b)*(1-.alpha.(f)), where .alpha.(f) and .alpha.(b) are the transparency coefficients of the foreground and background pixels, respectively. In other words, the colors and transparency coefficients of the output are a weighted average of the foreground and background pixel, using ".alpha." as the weight. Thus, if .alpha.=0.0 in the foreground pixel, then the colors in the output pixel are the same as that of the background (that is, the foreground pixel is not visible). If .alpha. is increased from 0.0 toward 1.0, more of the foreground pixel becomes visible, until when .alpha.=1.0 the color of the output pixel is the same as that of the foreground pixel (that is, the background pixel is completely overlaid by the foreground pixel)) In addition, the same motivation is used as the rejection for claim 1.
 Regarding claim 5 Muikaichi and Brockmann teach the alpha value determination apparatus according to claim 1, wherein the alpha value data storage unit stores the alpha value data referenced in common by the index regarding a plurality of the images (¶0085 “The color conversion 11 stores the color lookup table, and converts the pixel codes into pieces of color information with use of the color lookup table. The color lookup table indicates the correspondence between index values and pieces of color information. The color information may indicate transparency .alpha., brightness Y, a red color difference Cr, and a blue color difference Cb. Alternatively, the color information may indicate transparency a, red brightness R, green brightness G, and blue brightness B. Hereinafter, the color information is assumed to indicate a combination of transparency, red brightness, green brightness, and blue brightness (denoted as ".alpha., R, G, and B"), for the sake of convenience.”)
Regarding independent claim 8, Muikaichi teaches an alpha value determination method comprising: 
 acquiring a plurality of pieces of pixel data indicating a pixel value and an index and associated individually with a plurality of pixels included in an image, from a pixel data storage unit that stores the plurality of pieces of pixel data (¶0084 “The graphics plane 10 has the area of one screen, and stores therein the subtitle characters. Pixels in the graphics plane 10 are represented by pixel codes. Here, the "pixel codes" are 4-bit, 1-byte, and 2-byte codes that can be expanded into color information with reference to the color lookup table. Values that the pixel codes may take are referred to as "pixel values", and are indicated by indexes to which color information is assigned in the color lookup table. The subtitle characters stored in the graphics plane 10 are represented by a two-dimensional pattern of the pixel codes. The subtitle characters represented by using the pixel codes of gradation colors are referred to as "gradation characters".; 
 acquiring alpha value data that is referenced in common by the index indicated in the plurality of pieces of pixel data and that indicates correspondence between the index and an alpha value, from an alpha value data storage unit that stores the alpha value data(¶0085 “The color conversion 11 stores the color lookup table, and converts the pixel codes into pieces of color information with use of the color lookup table. The color lookup table indicates the correspondence between index values and pieces of color information. The color information may indicate transparency .alpha., brightness Y, a red color difference Cr, and a blue color difference Cb. Alternatively, the color information may indicate transparency a, red brightness R, green brightness G, and blue brightness B. Hereinafter, the color information is assumed to indicate a combination of transparency, red brightness, green brightness, and blue brightness (denoted as ".alpha., R, G, and B"), for the sake of convenience.”;); and 4Atty Docket No.: 545-976 
 determining alpha values of a plurality of pixels associated with the respective pieces of pixel data based on the index indicated in the pixel data and the alpha value data (¶0085 “ The color conversion 11 stores the color lookup table, and converts the pixel codes into pieces of color information with use of the color lookup table. The color lookup table indicates the correspondence between index values and pieces of color information. The color information may indicate transparency .alpha., brightness Y, a red color difference Cr, and a blue color difference Cb. Alternatively, the color information may indicate transparency a, red brightness R, green brightness G, and blue brightness B. Hereinafter, the color information is assumed to indicate a combination of transparency, red brightness, green brightness, and blue brightness (denoted as ".alpha., R, G, and B"), for the sake of convenience.”; ¶0145] After creating the color lookup table, the color lookup table control unit 23 instructs the color conversion unit 11 to store the color lookup table. Upon receiving an update instruction from the character-string display instruction analysis unit 21, the color lookup table control unit 23 updates all pieces of color information of indexes specified by the update instruction. Then, the color lookup table control unit 23 checks whether designated indexes are included in the gradation color management table as a character color and a background color. When designated indexes are included in the gradation color management table, the color lookup table control unit 23 calculates pieces of color information of gradation color indexes corresponding to the designated indexes. For example, assume that N represents the number of gradations, the character color is the character color (.alpha.a, Ra, Ga, Ba), and the background color is the background color (.alpha.b, Rb, Gb, Bb). In this case, the gradation color is calculated as follows. [0146] Gradation color n (.alpha.b+(.alpha.a-.alpha.b).times.n/(N-1), Rb+(Ra-Rb).times.n/(N-1), Gb+(Ga-Gb).times.n/(N-1), Bb+(Ba-Bb).times.n/(N-1)), where n=1 to N-2.)” where  alpha a, alpha b and calculate alpha for gradation color) Muikaichi is understood to be silent on the remaining limitations of claim 8.
In the same field of endeavor, Brockmann teaches determining alpha values of a plurality of pixels associated with the respective pieces of pixel data based on the index indicated in the pixel data and the alpha value data, wherein a background pixel of a background image and a corresponding foreground pixel of a foreground image are combined to form a combined pixel for a combined image that blends the foreground and background images, the combined pixel having a transparency set according to the alpha value of the foreground image pixel, wherein the index indicates the alpha value of the foreground pixel. (¶0006 “It is also known in the art to overlay images using blending. For purposes of the present disclosure, "blending" refers to a process of alpha compositing; that is, the process of combining two colors using a transparency coefficient, a. Using this technique, each pixel of each image may be viewed as being associated with four values: three color values and one alpha value, each between 0.0 and 1.0, either by storing these values per pixel or in a lookup table such as for example a palette. If the color values are red-green-blue, for example, then these four values are denoted RGBA. Alpha blending takes as input the RGBA values of a foreground pixel and a background pixel, and produces as output a pixel having RGBA values color(output)=.alpha.(f)*color(f)+(1-.alpha.(f))*color(b) and .alpha.(output)=.alpha.(f)+.alpha.(b)*(1-.alpha.(f)), where .alpha.(f) and .alpha.(b) are the transparency coefficients of the foreground and background pixels, respectively. In other words, the colors and transparency coefficients of the output are a weighted average of the foreground and background pixel, using ".alpha." as the weight. Thus, if .alpha.=0.0 in the foreground pixel, then the colors in the output pixel are the same as that of the background (that is, the foreground pixel is not visible). If .alpha. is increased from 0.0 toward 1.0, more of the foreground pixel becomes visible, until when .alpha.=1.0 the color of the output pixel is the same as that of the foreground pixel (that is, the background pixel is completely overlaid by the foreground pixel). In addition, the same motivation is used as the rejection for claim 1.
an alpha value determination method comprising: acquiring a plurality of pieces of pixel data indicating a pixel value and an index and associated individually with a plurality of pixels included in an image, from a pixel data storage 3Application No.: 17/263,036 Attorney Docket No.: 545-976 unit that stores the plurality of pieces of pixel data; acquiring alpha value data that is referenced in common by the index indicated in the plurality of pieces of pixel data and that indicates correspondence between the index and an alpha value, from an alpha value data storage unit that stores the alpha value data; and determining alpha values of a plurality of pixels associated with the respective pieces of pixel data based on the index indicated in the pixel data and the alpha value data, wherein a background pixel of a background image and a corresponding foreground pixel of a foreground image are combined to form a combined pixel for a combined image that blends the foreground and background images, the combined pixel having a transparency set according to the alpha value of the foreground image pixel, wherein the index indicates the alpha value of the foreground pixel.
 Regarding independent claim 9, Muikaichi teaches a non-transitory, computer readable storage medium containing a computer program, which when executed by a computer causes the computer to perform an alpha value determination method by carrying out actions (¶0218 “ According to Embodiments 1 and 2 described above, the programs for executing the processing steps of FIGS. 15 to 19, and FIG. 22 are implemented as built-in programs in the playback devices. However, the programs for executing these processing steps of FIGS. 15 to 19, and FIG. 22 may be recorded on a computer-readable recording medium and provided for the playback   comprising:  Remaining of claim 9 is similar scope to claim 8 and therefore rejected under the same rationale. 
Regarding independent claim 10, Muikaichi teaches a non-transitory, computer readable storage medium containing a data structure of image data (¶0099 “FIG. 4 shows an internal structure of the rendering update information. A lead line h4 shows a structure of the rendering update information in close-up. The rendering update information has a data structure corresponding to the number of display areas in the graphics plane 10. When the number of display areas in the graphics plane 10 is "N", the rendering update information has a data structure as shown in FIG. 4”;¶0234 “ The instruction parallel processor IPP is composed of a local memory controller, a processing unit, and a virtual multi processor unit. The local memory controller includes an instruction RAM, an instruction cache, a data RAM, and a data cache. The processing unit includes an instruction fetch unit, a decoder, an execution unit, and a register file. The virtual multi processor unit causes the processing unit to simultaneously execute a plurality of applications”), the data structure comprising: Remaining of claim 10 is similar scope to claim 8 and therefore rejected under the same rationale. 
2.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Muikaichi , U.S Patent Application Publication No. 20110116763 (“Muikaichi”) in view of  IDS, U.S Patent Application Publication No. 20050213853 (“Maier”)
Regarding claim 6, Muikaichi and Brockmann teach the alpha value determination apparatus according to claim 1, wherein the alpha value data storage unit stores a plurality of pieces of the alpha value data, and the alpha value determination unit determines an alpha value of the pixels associated with the pixel data based on the plurality of pieces of alpha value data such that the value varies over time (¶0085 of Muikaichi “The color conversion 11 stores the color lookup table, and converts the pixel codes into pieces of color information with use of the color lookup table. The color lookup table indicates the correspondence between index values and pieces of color information. The color information may indicate transparency .alpha., brightness Y, a red color difference Cr, and a blue color difference Cb. Alternatively, the color information may indicate transparency a, red brightness R, green brightness G, and blue brightness B. Hereinafter, the color information is assumed to indicate a combination of transparency, red brightness, green brightness, and blue brightness (denoted as ".alpha., R, G, and B"), for the sake of convenience.”; ¶0006 of Brockmann “It is also known in the art to overlay images using blending. For purposes of the present disclosure, "blending" refers to a process of alpha compositing; that is, the process of combining two colors using a transparency coefficient, a. Using this technique, each pixel of each image may be viewed as being associated with four values: three color values and one alpha value, each between 0.0 and 1.0, either by storing these values per pixel or in a lookup table such as for example a palette. If the lpha blending takes as input the RGBA values of a foreground pixel and a background pixel, and produces as output a pixel having RGBA values color(output)=.alpha.(f)*color(f)+(1-.alpha.(f))*color(b) and .alpha.(output)=.alpha.(f)+.alpha.(b)*(1-.alpha.(f)), where .alpha.(f) and .alpha.(b) are the transparency coefficients of the foreground and background pixels, respectively. In other words, the colors and transparency coefficients of the output are a weighted average of the foreground and background pixel, using ".alpha." as the weight. Thus, if .alpha.=0.0 in the foreground pixel, then the colors in the output pixel are the same as that of the background (that is, the foreground pixel is not visible). If .alpha. is increased from 0.0 toward 1.0, more of the foreground pixel becomes visible, until when .alpha.=1.0 the color of the output pixel is the same as that of the foreground pixel (that is, the background pixel is completely overlaid by the foreground pixel) Both Muikaichi and Brockmann are understood to be silent on the remaining limitations of claim 6.
In the same field of endeavor, Maier teach wherein the alpha value data storage unit stores a plurality of pieces of the alpha value data sequentially applied over time (¶0041 of Maier “The fade-in effect is controlled by a processor which repeatedly provides a new transparency value .alpha.1 to be stored at address A1 of the look-up table. At a time t0 the transparency value .alpha.1 is 0, and may indicate full transparency in this example. This means that at this time, image element 91 is invisible. After a predetermined time interval, the transparency value is increased at a time point t1, such that the image element 91 becomes now slightly visible. By further increasing the transparency value .alpha.1 in regular time intervals, the visibility 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify displaying the gradation character using the available index in the color lookup table of Muikaichi and alpha blending technique of Brockmann with updating transparency value sequentially to look-up table as seen in Maier because this modification would perform fade-in effects (¶0041 of Maier).
Thus, the combination of Muikaichi, Brockmann and Maier teaches wherein the alpha value data storage unit stores a plurality of pieces of the alpha value data sequentially applied over time, and the alpha value determination unit determines an alpha value of the pixels associated with the pixel data based on the plurality of pieces of alpha value data such that the value varies over time.
3.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Muikaichi , U.S Patent Application Publication No. 20110116763 (“Muikaichi”) in view of Brockmann et al, U.S Patent Application Publication No. 20140366057 (“Brockmann”) further in view of Girgensoh et al, U.S Patent Application Publication No. 20060284976 (“Girgensoh”)
Regarding claim 7, Muikaichi and Brockmann teach the alpha value determination apparatus according to claim 1, wherein the alpha value data storage unit stores a plurality of pieces of the alpha value data that are used in common to determine alpha values of the single image displayed  and the alpha value determination unit determines an alpha value of the pixels associated with the pixel data based on the index indicated in the pixel data and the alpha value data (¶0188 of Muikaichi “The color lookup table control unit 23 creates a color lookup table as shown in FIG. 21D based on the normal color management table and the gradation color management table. The color lookup table shows a correspondence between physical indexes and color information. The color lookup table control unit 23 instructs the color lookup table setting unit 106 to update the color lookup table. In FIG. 21D, the color lookup table shows a correspondence between the physical indexes (0, 1, 2, 3 . . . ) and pieces of color information ((.alpha.0, r0, g0, b0) (.alpha.1, r1, g1, b1) (.alpha.2, r2, g2, b2) . . ¶0145 of Muikaichi “ After creating the color lookup table, the color lookup table control unit 23 instructs the color conversion unit 11 to store the color lookup table. Upon receiving an update instruction from the character-string display instruction analysis unit 21, the color lookup table control unit 23 updates all pieces of color information of indexes specified by the update instruction. Then, the color lookup table control unit 23 checks whether designated indexes are included in the gradation color management table as a character color and a background color. When designated indexes are included in the gradation color management table, the color lookup table control unit 23 calculates pieces of color information of gradation color indexes corresponding to the designated indexes..”; ¶0006 of Brockmann “It is also known in the art to overlay images using blending. For purposes of the present disclosure, "blending" refers to a process of alpha compositing; that is, the process of combining two colors using a transparency coefficient, a. Using this technique, each pixel of each image may be viewed as being associated with four values: three color values and one alpha value, each between 0.0 and 1.0, either by storing these values per pixel or in a lookup table such as for example a palette. If the color values are red-green-blue, for example, then these four values are denoted RGBA. Alpha blending takes as input the RGBA values of a foreground pixel and a background pixel, and produces as output a pixel having RGBA values color(output)=.alpha.(f)*color(f)+(1-.alpha.(f))*color(b) and .alpha.(output)=.alpha.(f)+.alpha.(b)*(1-.alpha.(f)), where .alpha.(f) and .alpha.(b) are the transparency coefficients of the foreground and background pixels, respectively. In other words, the colors and transparency coefficients of the output are a weighted average of the foreground and background pixel, using ".alpha." as the weight. Thus, if .alpha.=0.0 in the foreground pixel, then the colors in the output pixel are the same as that of the background (that is, the foreground pixel is not visible). If .alpha. is increased from 0.0 toward 1.0, more of the foreground pixel becomes visible, until when .alpha.=1.0 the color of the output pixel is the same as that of the foreground pixel (that is, the background pixel is completely overlaid by the foreground pixel) . Muikaichi and Brockmann are understood to be silent on the remaining limitations of claim 7.
In the same field of endeavor, Girgensohn teaches wherein the alpha value data storage unit stores a plurality of pieces of the alpha value data that are used in common to determine alpha values of the single image displayed in succession across a plurality of frames and that are associated with the respective frames and the alpha value determination unit determines an alpha value of the pixels associated with the pixel data in each of the plurality of frames based on the alpha value data associated with the frame (¶0033 “ For each sampled frame, an alpha mask is determined for blending it with all the other sampled frames. Each foreground pixel in a sample is assigned a high alpha value (high opacity) and each background pixel is assigned a much lower alpha value. The alpha values for each pixel are normalized across samples and a single blended value is computed for each pixel. To smooth the visualization of foreground pixels, the alpha mask of foreground pixels is blurred slightly, i.e., background pixels neighboring foreground pixels are assigned half the alpha value of foreground pixels. Alpha values for foreground pixels can be varied across samples or within a sample to emphasize certain samples or certain regions within a sample. FIG. 6 shows a block diagram of steps involved in visualizing an activity corresponding to an event in a video stream and generating a keyframe of that activity as pertains to one embodiment of the invention.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify displaying the gradation character using the available index in the color lookup table of Muikaichi and alpha blending technique of Brockmann with assign alpha values to background pixel and foreground pixel in sample frame as seen in Girgensohn because this modification would enhance visualization (¶0034 of Girgensohn).
Thus, the combination of Muikaichi, Brockmann and Girgensohn teaches  wherein the alpha value data storage unit stores a plurality of pieces of the alpha value data that are used in common to determine alpha values of the single image displayed in succession across a plurality of frames and that are associated with the respective frames, and the alpha value determination unit determines an alpha value of the pixels associated with the pixel data in each of the plurality of frames based on the index indicated in the pixel data and the alpha value data associated with the frame.
11 is rejected under 35 U.S.C. 103 as being unpatentable over Muikaichi , U.S Patent Application Publication No. 20110116763 (“Muikaichi”) in view of Brockmann et al, U.S Patent Application Publication No. 20140366057 (“Brockmann”) further in view of Glen, U.S Patent Application Publication No. 20130162911 (“Glen”)
Regarding claim 11, Muikaichi and  Brockmann teach the alpha value determination apparatus according to claim 1, wherein the background pixel, foreground pixel, and combined pixel are associated with each other (¶0006 of Brockmann “ It is also known in the art to overlay images using blending. For purposes of the present disclosure, "blending" refers to a process of alpha compositing; that is, the process of combining two colors using a transparency coefficient, a. Using this technique, each pixel of each image may be viewed as being associated with four values: three color values and one alpha value, each between 0.0 and 1.0, either by storing these values per pixel or in a lookup table such as for example a palette. If the color values are red-green-blue, for example, then these four values are denoted RGBA. Alpha blending takes as input the RGBA values of a foreground pixel and a background pixel, and produces as output a pixel having RGBA values color(output)=.alpha.(f)*color(f)+(1-.alpha.(f))*color(b) and .alpha.(output)=.alpha.(f)+.alpha.(b)*(1-.alpha.(f)), where .alpha.(f) and .alpha.(b) are the transparency coefficients of the foreground and background pixels, respectively. In other words, the colors and transparency coefficients of the output are a weighted average of the foreground and background pixel, using ".alpha." as the weight. Thus, if .alpha.=0.0 in the foreground pixel, then the colors in the output pixel are the same as that of the background (that is, the foreground pixel is not visible). If .alpha. is increased 
In the same field of endeavor, Glen teaches wherein the background pixel, foreground pixel, and combined pixel are associated with each other and represented by the same coordinate value  (¶0006 “ If a foreground pixel is semitransparent then both the foreground pixel and the corresponding background pixel contribute to the newly formed image pixel in proportion to a transparency value associated with the foreground pixel. Pixels of the foreground and background images that are at the same pixel location are linearly combined in accordance with the transparency value of the foreground image to form pixels of the new composited image.” Where pixels of the foreground and background images that are at the same pixel location is considered as the same coordinate value)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify displaying the gradation character using the available index in the color lookup table of Muikaichi and alpha blending technique of Brockmann with combining pixels of the foreground and background images that are at the same pixel location n accordance with the transparency value of the foreground image as seen in Glen because this modification would form pixels of the new composited image (¶0006 of Glen)
wherein the background pixel, foreground pixel, and combined pixel are associated with each other and represented by the same coordinate value.
5.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Muikaichi , U.S Patent Application Publication No. 20110116763 (“Muikaichi”) in view of Brockmann et al, U.S Patent Application Publication No. 20140366057 (“Brockmann”) further in view of Baran et al, U.S Patent Application Publication No. 20180308269 (“Baran”)
Regarding claim 12, Muikaichi and Brockmann teach the alpha value determination apparatus according to claim 1, wherein a data the foreground pixel is including an R value, a G value, a B value, and an alpha index of 2 bits ( ¶0136 of Muikaichi “ When one pixel is represented by 2 bits, for example, the number of gradations is 4 (=2.sup.2). FIG. 11A shows gradation display using 2-bit pixel values. When a pixel value is represented by 2 bits, the pixel values "0" and "3" are already assigned to a background color and a character color, respectively. Therefore, there are two indexes that are to be assigned to gradation colors.”; ¶0006 of Brockmann “¶0006 “It is also known in the art to overlay images using blending. For purposes of the present disclosure, "blending" refers to a process of alpha compositing; that is, the process of combining two colors using a transparency coefficient, a. Using this technique, each pixel of each image may be viewed as being associated with four values: three color values and one alpha value, each between 0.0 and 1.0, either by storing these values per pixel or in a lookup table such as for example a palette. If the color values are red-green-blue, for example, then these four values are denoted  foreground pixel and a background pixel, and produces as output a pixel having RGBA values color(output)=.alpha.(f)*color(f)+(1-.alpha.(f))*color(b) and .alpha.(output)=.alpha.(f)+.alpha.(b)*(1-.alpha.(f)), where .alpha.(f) and .alpha.(b) are the transparency coefficients of the foreground and background pixels, respectively. In other words, the colors and transparency coefficients of the output are a weighted average of the foreground and background pixel, using ".alpha." as the weight. Thus, if .alpha.=0.0 in the foreground pixel, then the colors in the output pixel are the same as that of the background (that is, the foreground pixel is not visible). If .alpha. is increased from 0.0 toward 1.0, more of the foreground pixel becomes visible, until when .alpha.=1.0 the color of the output pixel is the same as that of the foreground pixel (that is, the background pixel is completely overlaid by the foreground pixel). Both Muikaichi and Brockmann are understood to be silent on the remaining limitations of claim 12.
In the same field of endeavor, Baran teaches wherein a data size of the foreground pixel is 32 bits including an R value of 10 bits, a G value of 10 bits, a B value of 10 bits, and an alpha index of 2 bits (¶0145 -0146 “FIG. 6E is a conceptual block diagram for a processing system generating a HDR image for display utilizing an enhanced alpha channel according to an embodiment. This processing system merges multiple image planes 662-664 into an HDR out image 665 in an alpha blend module 661. The input images include an HDR UI image 662 and an HDR video image 663; an alpha channel 664 is used to blend the other input images together. The HDU UI image 662 may be used to display user interface information to a viewer such as text and progress and health bars for example; the HDR video image 663 may be used to hese input images are 32-bit images in which ten bits are allocated to each of the three R, G, and B image channels, and a 2-bit alpha channel. If additional detail for blending is desired, the images have been required to use a 64-bit image, thus doubling the required memory, and associated bandwidth, requirements. The present invention reduces these memory resources by using a 40-bit image that is allocated ten bits for a red channel, ten bits for a green channel, ten bits for a blue channel, and eight bits for an alpha channel. The red, green, and blue channels may be adequately displayed using 10-bit of resolution used by the HDR output image 665.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify displaying the gradation character using the available index in the color lookup table of Muikaichi and alpha blending technique of Brockmann with using input images are 32-bit images in which ten bits are allocated to each of the three R, G, and B image channels, and a 2-bit alpha channel as seen in Baran because this modification would require typical memory resources compare with a 64-bit image or a 40-bit image (¶0146 of Baran).
 Thus, the combination of Muikaichi, Brockmann and Baran teaches wherein a data size of the foreground pixel is 32 bits including an R value of 10 bits, a G value of 10 bits, a B value of 10 bits, and an alpha index of 2 bits.
6.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Muikaichi , U.S Patent Application Publication No. 20110116763 (“Muikaichi”) in view of Brockmann et al, U.S Patent Application Publication No. 20140366057 (“Brockmann”) 
Regarding claim 13, Muikaichi and Brockmann teach the alpha value determination apparatus according to claim 12, wherein a data  of the background pixel is including an R value, a G value, and a B value  (¶0006 of Brockmann “It is also known in the art to overlay images using blending. For purposes of the present disclosure, "blending" refers to a process of alpha compositing; that is, the process of combining two colors using a transparency coefficient, a. Using this technique, each pixel of each image may be viewed as being associated with four values: three color values and one alpha value, each between 0.0 and 1.0, either by storing these values per pixel or in a lookup table such as for example a palette. If the color values are red-green-blue, for example, then these four values are denoted RGBA. Alpha blending takes as input the RGBA values of a foreground pixel and a background pixel, and produces as output a pixel having RGBA values color(output)=.alpha.(f)*color(f)+(1-.alpha.(f))*color(b) and .alpha.(output)=.alpha.(f)+.alpha.(b)*(1-.alpha.(f)), where .alpha.(f) and .alpha.(b) are the transparency coefficients of the foreground and background pixels, respectively. In other words, the colors and transparency coefficients of the output are a weighted average of the foreground and background pixel, using ".alpha." as the weight. Thus, if .alpha.=0.0 in the foreground pixel, then the colors in the output pixel are the same as that of the background (that is, the foreground pixel is not visible). If .alpha. is increased from 0.0 toward 1.0, more of the foreground pixel becomes visible, until when .alpha.=1.0 the color of the output pixel is the same as that of the foreground pixel (that is, the background pixel is completely overlaid by the 
In the same field of endeavor, NAKAYAMA teaches wherein a data size of the pixel is 30 bits including an R value of 10 bits, a G value of 10 bits, and a B value of 10 bits (¶0049] In accordance with one embodiment, a pixel value of each pixel may include 10-bit red (R) data, 10-bit green (G) data, and 10-bit blue (B) data. That is, a pixel value of each pixel may be expressed with 30-bit data. In another embodiment, each pixel may be expressed with a different number of bits.”)
Therefore, in combination of Muikaichi and Brockmann, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify takes as input the RGBA values of a background pixel of Brockmann with using one option that pixel value of each pixel 30-bit data include 10-bit red (R) data, 10-bit green (G) data, and 10-bit blue (B) data as seen in NAKAYAMA because this modification would achieve the expected benefits of providing an option for user’s desired.
7.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Muikaichi , U.S Patent Application Publication No. 20110116763 (“Muikaichi”) in view of Brockmann et al, U.S Patent Application Publication No. 20140366057 (“Brockmann”) further in view of Gleissner et al, U.S Patent Application Publication No.20060183089 (“Gleissner”)
Muikaichi and Brockmann teach the alpha value determination apparatus according to claim 13, wherein an R value of the combined pixel is calculated by a formula RO x (1 - A5) + R1 x A, where R1 is an R value of the foreground pixel, RO is an R value of the background pixel and A is the alpha value of the foreground pixel (¶0006 of Brockmann “It is also known in the art to overlay images using blending. For purposes of the present disclosure, "blending" refers to a process of alpha compositing; that is, the process of combining two colors using a transparency coefficient, a. Using this technique, each pixel of each image may be viewed as being associated with four values: three color values and one alpha value, each between 0.0 and 1.0, either by storing these values per pixel or in a lookup table such as for example a palette. If the color values are red-green-blue, for example, then these four values are denoted RGBA. Alpha blending takes as input the RGBA values of a foreground pixel and a background pixel, and produces as output a pixel having RGBA values color(output)=.alpha.(f)*color(f)+(1-.alpha.(f))*color(b) and .alpha.(output)=.alpha.(f)+.alpha.(b)*(1-.alpha.(f)), where .alpha.(f) and .alpha.(b) are the transparency coefficients of the foreground and background pixels, respectively. In other words, the colors and transparency coefficients of the output are a weighted average of the foreground and background pixel, using ".alpha." as the weight. Thus, if .alpha.=0.0 in the foreground pixel, then the colors in the output pixel are the same as that of the background (that is, the foreground pixel is not visible). If .alpha. is increased from 0.0 toward 1.0, more of the foreground pixel becomes visible, until when .alpha.=1.0 the color of the output pixel is the same as that of the foreground pixel (that is, the background pixel is completely overlaid by the foreground pixel). Both Muikaichi and Brockmann are understood to be silent on the remaining limitations of claim 14.
In the same field of endeavor, Gleissner teaches wherein an R value of the combined pixel is calculated by a formula RO x (1 - A/255) + R1 x A/255, where R1 is an R value of the foreground pixel, RO is an R value of the background pixel and A is the alpha value of the foreground pixel ( ¶0033 “In one embodiment, graphical elements have semi-transparent properties to minimize the level to which video content 127 is obscured. In one embodiment, graphical elements such as icons are stored in a 32 bit format. The alpha channel in the 32 bit format associated with each graphical element allows 256 distinct levels of transparency ranging from invisible to opaque. In one embodiment, as each pixel is drawn over the video frame in the off-screen buffer, it is combined with every pixel underneath it using a blending function for each of the RGB channels of the 32 bit format. In one embodiment, the following formula is used to blend the pixels by channel: New Pixel Value (for each color channel)=(1 -(Alpha Value/255))*Video Pixel Value+( Alpha Value/255)*Graphic Pixel Value”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify displaying the gradation character using the available index in the color lookup table of Muikaichi and alpha blending technique of Brockmann with  the formula is used to blend the pixels by channel as seen in Gleissner because this modification would draw each pixel over the video frame in the off-screen buffer, it is combined with every pixel underneath it using a blending function for each of the RGB channels of the 32 bit format (¶0033 of Gleissner)
Thus, the combination of Muikaichi, Brockmann and Gleissner teaches wherein an R value of the combined pixel is calculated by a formula RO x (1 - A/255) + R1 x A/255, where R1 is an R value of the foreground pixel, RO is an R value of the background pixel and A is the alpha value of the foreground pixel.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH LE whose telephone number is (571)270-7842. The examiner can normally be reached Monday: 8AM-4:30PM EST, Tuesday: 8 AM-3:30PM EST, Wednesday: 8AM-2:30PM EST, Thursday and Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH LE/Primary Examiner, Art Unit 2619